Citation Nr: 1631531	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  13-06 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for lumbar strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to afford the Veteran a new VA examination to determine severity of his lumbar strain.

The Veteran has argued that his last VA examination, conducted in January 2010, was inadequate for multiple reasons, including the lack of claims file review by the examiner, the brevity of the examination, and the fact that the Veteran's lumbar strain has worsened since that time.  The Board agrees that the examination was inadequate.

In addition, to the contentions noted above, the Veteran has consistently complained of flare-ups of his lumbar strain.  Indeed, the January 2010 VA examiner noted flare-ups lasting one to two days at least three or four times per year.  While flare-ups were noted, the examiner did not estimate the degree of additional limitation that occurred during flare-ups.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that when pain is associated with movement, the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the relevant part of the anatomy is used repeatedly over a period of time, and that such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id. at 43-44.  Thus, remand for an examination in compliance with the Court's holding in Mitchell and which reflects the current severity of the Veteran's lumbar strain, to be preceded by claims file review, is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the severity of his service-connected lumbar strain.  The entire claims file must be made available to the examiner and reviewed by the examiner.  All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail.

The examination should be conducted in accordance with the current disability benefits questionnaire or hearing worksheet.

To the extent possible, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the low back is used repeatedly over a period of time, and that determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  The Board recognizes the difficulty in making such determinations but requests that the examiner provide his or her best estimate based on the examination findings and statements of the Veteran, as such is required by the law as interpreted by the Court.

The examiner is asked to identify all neurologic abnormalities that have resulted due to his service-connected lumbar strain, and to provide an opinion their respective severities.

In addition, the examiner must comment on the impact of the Veteran's lumbar strain on ordinary daily activities, including employment.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

2. After the above development has been completed, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

